Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.	
2.	Claims 1-20 are currently pending and remain rejected. 

                 Responses to the Argument
3.	The applicant’s arguments filed on 5 April 2021 are moot in view of new ground of rejection rendered.	

     Claim Rejections - 35 USC § 103	
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C §103(a) as being unpatentable over Nagla et al. (US Publication No. 20180018723), hereinafter Nagla and in view of David Artz (US Publication No. 20140278461), hereinafter Artz.  

In regard to claim 1:
detecting an event associated with a digital representation of a physical asset managed by the computer program (Nagla, ¶133).
Nagala does not explicitly suggest followings; however in a same field of endeavor Artz discloses these limitations:
and generating a digital workflow for the digital representation based on the event and further based on one or more electronic files in a digital library for the digital representation (Artz, ¶67, 69).
wherein the digital workflow comprises an event, task, or instruction, to be performed by the computer program of the computer system (Artz, ¶68, 50)
and wherein the digital workflow comprises one or more uniform resource identifiers (URIs) linking to the one or more electronic files in the digital library (Artz, ¶70, 114).

In regard to claim 2:
wherein the computer program comprises an enterprise asset management program (EAM) and the computer system comprises an enterprise asset management (EAM) system (Nagla, ¶139).
In regard to claim 3:
further comprising: prompting a user of the computer program to select one or more files from the digital library for use in generating the digital workflow (Nagla, ¶176). 
In regard to claim 4:
further comprising: extracting workflow data from the digital library for generating the digital workflow (Nagla, ¶51).
In regard to claim 5:
wherein the digital workflow comprises a reference to a corresponding digital representation resource in the digital library (Nagla, ¶52).
In regard to claim 6:

In regard to claim 7:
wherein detecting an event associated with a digital representation of a physical asset managed by the computer program comprises: detecting an import of the digital representation, by the computer program, into the computer system (Nagla, ¶118).
assigning, in records of the computer program stored on the computer system, the digital representation to the physical asset (Nagla, ¶184-185).
registering, in records of the computer program stored on the computer system, a maintenance provider for the digital representation (Nagla, ¶207).
identifying, in records of the computer program stored on the computer system, a posted warranty bulletin for the digital representation by a manufacturer (Nagla, ¶147).
and identifying, in records of the computer program stored on the computer system, a new replacement part by a manufacturer (Nagla, ¶136).
In regard to claim 8:
generating a digital workflow for the digital representation based on the event and further based on one or more electronic files in a digital library for the digital representation, comprises generating one or more tasks of: establishing a maintenance plan, in records of the computer program stored on the computer system, based on electronic files, for the digital representation, of the digital library (Nagla, ¶198

identifying, in records of the computer program stored on the computer system, one or more parts to stock; and setting, in records of the computer program stored on the computer system, up a forecast model (Nagla, ¶121).
In regard to claim 9:
wherein detecting an event associated with a digital representation of a physical asset managed by the computer program comprises detecting a change-in-ownership event, the method further comprising generating one or more tasks of: updating, in records of the computer program stored on the computer system, a maintenance plan for the digital representation; removing, in records of the computer program stored on the computer system, a part form a catalog; and identifying for removal, in records of the computer program stored on the computer system, excess parts (Nagla, ¶118, 120). 
In regard to claim 10:
wherein detecting an event associated with a digital representation of a physical asset managed by the computer program comprises detecting a warranty bulletin event, the method further comprising generating one or more tasks of: creating, in records of the computer program stored on the computer system, a warranty claim; and scheduling, in records of the computer program stored on the computer system, warranty related maintenance (Nagla, ¶118, 147). 
In regard to claim 11:

In regard to claim 12:
wherein detecting an event associated with a digital representation of a physical asset managed by the computer program comprises detecting a maintenance procedure update event, the method further comprising generating one or more tasks of: importing, by the computer program into the computer system, and accepting by the computer program, a new maintenance procedure update for the digital representation; and scheduling one or more maintenance tasks based on the new maintenance procedure (Nagla, ¶148).
In regard to claim 13:
wherein detecting an event associated with a digital representation of a physical asset managed by the computer program comprises detecting a new replacement part event, the method further comprising generating one or more tasks of: determining, in records of the computer program stored on the computer system, whether any parts require stocking; updating, in records of the computer program stored on the computer system, a bill of material file for the digital representation; and scheduling, in records of the computer program stored on the computer system, removal of parts stock for a previous part (Nagla, ¶113-114).
claim 14:
wherein the digital library comprises a plurality of digital resources for the digital representation, the plurality of digital resources comprising a resource selected from the group consisting of: a manual; a bill of material; an equipment parts list; a manufacture date; a manufacture age; a modernization date; a refurbishment date; a manufacturer warranty notification; a warranty claim; an insurance claim; an insurer party; an insurance policy; a maintenance plan; a maintenance history; an inspection history; a specification; an engineering change history; a fault code; a scheduled maintenance plan; an operating manual; a set of sensor data; an operating history; a predictive operating model; an owner party; and a change in ownership (Nagla, ¶158).
In regard to claim 15:
detecting, by the processor, an event associated with a digital representation of a physical asset managed by the computer program (Nagla, ¶133).
Nagala does not explicitly suggest followings; however in a same field of endeavor Artz discloses these limitations:
and generating a digital workflow for the digital representation based on the event and further based on one or more electronic files in a digital library for the digital representation (Artz, ¶67, 69).
wherein the digital workflow comprises an event, task, or instruction, to be performed by the computer program of the computer system (Artz, ¶68, 50)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of enterprise asset management of Nagala with workflow management and creating location identifier of report/file disclosed in Artz in order to access report/file/data by clicking on the link, stated by Artz at para.114.
In regard to claim 16:
wherein the computer program comprises an enterprise asset management program (EAM) and the computer system comprises an enterprise asset management (EAM) system (Nagla, ¶139).
In regard to claim 17:
wherein the programming instructions further comprise instructions for: extracting, by the processor, workflow data from the digital library for generating the digital workflow (Nagla, ¶176).
In regard to claim 18:
wherein the digital workflow comprises a reference to a corresponding digital representation resource in the digital library (Nagla, ¶52).
In regard to claim 19:

In regard to claim 20:
detecting an event associated with a digital representation of a physical asset managed by the computer program (Nagla, ¶133).
Nagala does not explicitly suggest followings; however in a same field of endeavor Artz discloses these limitations:
and generating a digital workflow for the digital representation based on the event and further based on one or more electronic files in a digital library for the digital representation (Artz, ¶67, 69).
wherein the digital workflow comprises an event, task, or instruction, to be performed by the computer program of the computer system (Artz, ¶68, 50)
and wherein the digital workflow comprises one or more uniform resource identifiers (URIs) linking to the one or more electronic files in the digital library (Artz, ¶70, 114).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of enterprise asset management of Nagala with workflow management and creating location identifier of report/file disclosed in Artz in order to access report/file/data by clicking on the link, stated by Artz at para.114.

   Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890